Citation Nr: 9912970	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for a left knee 
condition currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel




REMAND

The veteran served on active duty from December 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that, in pertinent part, denied 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected left knee condition.  

The veteran underwent a VA joints examination in November 
1995.  The examiner noted that there was no laxity of the 
knee and there was no anterior or posterior drawer sign.  No 
lateral instability was mentioned.  A x-ray of the left knee 
taken at that time showed degenerative changes more prominent 
in the region of the patella.  The x-ray also showed no 
significant bony pathology or articular pathology.  The 
examiner diagnosed the left knee as "status post fracture of 
patella with traumatic arthritis."  

The veteran's left knee disability is rated pursuant to 
Diagnostic Code 5257, under which the rating depends upon the 
degree of recurrent subluxation or lateral instability.  
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  Consequently, the diagnostic codes and general 
rating criteria (38 C.F.R. §§ 4.40, 4.45) pertaining to pain 
and associated phenomena do not apply to permit additional 
compensation for pain, less than normal movement, more than 
normal movement, weakness, weakened movement, excess 
fatigability, and pain on movement.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, the veteran's left knee disorder has also been shown 
to have arthritis.  Arthritis is evaluated under Diagnostic 
Code 5003, and the evaluation requires consideration of 
limitation of motion of the joint.  If there is additional 
disability attributable to the arthritis that is not already 
reflected in the rating under Diagnostic Code 5257, a 
separate rating under Diagnostic Code 5010-5003, 5260 or 5261 
might be warranted.  See VAOPGCPREC 23-97.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. 
§§ 4.40, 4.45) pertaining to pain and associated phenomena 
apply to permit additional compensation for pain, less than 
normal movement, more than normal movement, weakness, 
weakened movement, excess fatigability, and pain on movement.  
Johnson v. Brown, 9 Vet. App. 7 (1996); cf. DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The most recent (November 1995) VA 
examination report did not conform to the standards imposed 
by 38 C.F.R. § 4.40 and 4.45 and emphasized by the United 
States Court of Veterans Appeals (Court) in DeLuca v. Brown, 
8 Vet. App. 202, 206-08 (1995), that examination reports 
specifically account for the functional loss, if any, due to 
pain.  

In DeLuca v. Brown, the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

Because the severity of the veteran's service-connected left 
knee disorder may be evaluated in part by reference to 
limitation of motion, consideration must be given to the 
criteria discussed in the DeLuca case, and VA is required to 
obtain adequate and competent evidence that will permit an 
informed assessment of whether greater limitation of motion 
or additional functional loss is likely to arise on use or 
during flare-ups.  Therefore, further development is required 
in this regard.

Accordingly, the case is REMANDED to the regional office (RO) 
for the following development:

1.  Schedule the veteran for an 
appropriate VA examination of the knees.  
The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left knee disorder.  
The examiner should note the range of 
motion for the left knee and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the knees are used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

2.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  

4.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwiniski, 3 Vet. App. 129 (1992); and 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









